Jenney, J.
This is an action of contract to recover $1,285.63 for paper apparently designed to be used in the printing business. The judge found for the plaintiff.
The first contention of the defendant is that the person making the contract was not authorized to bind it; but the judge found that the contract was made in its behalf. This finding was justified. The evidence warranted the conclusion that the defendant, whose principal business was engraving, also took orders for printing and held itself out as in that business, having orders for that kind of work executed by others; that Guyette, its president and acting manager, who purchased most of the goods required for the business orally contracted in its behalf for the paper and directed its delivery to the Eureka Press, one of the concerns that did printing for the defendant.
The plaintiff’s second request for ruling, which was “Allowed” on the facts found, is construed as given in so far as it related to the actual authority of the president and acting manager of the defendant, and so limited, was correct. In the absence of evidence restricting his authority in the particular instance, the *544president and acting manager of a business corporation, who has customarily acted for it in the purchase of goods, is authorized to contract in its name for merchandise of the kind used in its business. Metropolitan Coal Co. v. Boutell Transportation & Towing Co. 196 Mass. 72, 76. Sherman v. Fitch, 98 Mass. 59. See Dunton v. Derby Desk Co. 186 Mass. 35.
The defendant also urges that the evidence did not authorize a finding that the goods, which were the subject of a single oral contract and which were upwards of $500 in value, were accepted and actually received as required by St. 1908, c. 237, § 4 (see now G. L. c. 106, § 6). Admittedly the other requirements of that section were not performed, and in order to maintain this action the plaintiff must prove not only that the paper was actually received, but that it was accepted. These requirements are distinct in character. The delivery to the Eureka Press by the direction of the defendant warranted, if it did not require, a finding of actual receipt. Delivery to a bailee or agent of the buyer or at its direction was sufficient. However, a receipt under the Statute is distinct from an acceptance, although it may be evidenced largely by the same facts. Kemensky v. Chapin, 193 Mass. 500. Peck v. Abbott & Fernald Co. 223 Mass. 423. Under the sales act (§ 4, el. 3), “There is an acceptance of goods within the meaning of this section when the buyer, either before or after delivery of the goods, expresses by words or conduct his assent to becoming the owner of those specific goods.” If the buyer or the person to whom he has directed the ultimate delivery required in order to complete the contract does any act in relation to the property which authorizes the conclusion that it is held by virtue of the contract and with the intent to exercise the dominion of an owner, an acceptance may be found. A detention of goods for an unreasonable time and without any explanation may warrant a finding to that effect. Knight v. Mann, 118 Mass. 143. Townsend v. Hargraves, 118 Mass. 325. Dean v. Tallman, 105 Mass. 443. Hobbs v. Massasoit Whip Co. 158 Mass. 194. Kemensky v. Chapin, supra. Morton v. Tibbett, 15 Q. B. 428. Standard Wall Paper Co. v. Towns, 72 N. H. 324.
The judge found that the Eureka Press not only received, but' accepted, the goods. The evidence was sufficient to justify the further conclusion, inferable from the general finding for the *545plaintiff, that the goods were delivered to the Eureka Press for its purposes and therefore that their use and disposition by it were contemplated and authorized by the defendant. It follows that the first request for ruling was properly given.
The remaining question relates to the effect of an action brought by the plaintiff against the Eureka Press for the purchase price of the property. That defendant was defaulted when the case was reached for trial, and judgment has been entered. This defendant claims that the bringing of that action and its prosecution to an unsatisfied judgment constituted an election to hold the Eureka Press rather than the defendant and as matter of law required a finding for it in this case.
The defendant is liable because it has been found that the contract was made by it solely in its own behalf. It does not conclusively appear,that the suit against the Eureka Press was brought on the theory that the defendant had acted as an agent for that corporation or, indeed, upon what basis liability was claimed to exist. The plaintiff may have thought that the evidence might show a contract expressly made by Guyette in behalf of the Eureka Press of which he was treasurer and in which he and the defendant’s treasurer held a controlling interest, rather than upon the credit or in the name of the defendant. If so, there was an independent obligation of the Eureka Press not founded upon a contract of the defendant and there is no rule of law to forbid, in such circumstances, the plaintiff from keeping and enforcing any rights it may have until it has obtained satisfaction from one. See Elwell v. State Mutual Life Assurance Co. 230 Mass. 248, 253. The present case is not governed by Estes v. Aaron, 227 Mass. 96, and Gavin v. Durden Coleman Lumber Co. 229 Mass. 576. The record discloses no error in refusing to rule that the plaintiff had released the defendant by an election to hold the Eureka Press for" the price of the goods. The allowance of the third and fourth requests for rulings shows no reversible error as the rulings given were limited to the facts as found.
The defendant did not claim to be aggrieved because of the refusal to find the facts as it requested. The judge was not bound to make findings at the request of either party. James Elgar, Inc. v. Newhall, 235 Mass. 373.
As expressly stated in the defendant’s brief, it does not base *546any argument upon the refusal to give its requests for rulings, and they are treated as waived.
The order dismissing the report must be affirmed.

So ordered.